Opinion by Mr. Justice Catón : We are satisfied, after a very careful examination of the testimony in this case, that the jury either mistook the evidence, or that they misunderstood the law, as applicable to the evidence. We think the jury were warranted in believing, that the receipt upon which the suit was brought, in terms, was given to Crooks and Renton. Mrs. Renton had inspected it recently, and taken a copy of it, which she produced in Court, while Turner, who says it was given to Turner & Crooks, had never seen it since it was originally given, and could not pretend to speak of its contents except in general terms. Although, as Turner says, it may have been given for accounts due to Turner & Crooks, yet there are some circumstances rendering it probable that it may have been given in the form as stated by Mrs. Renton. Turner says that he was about to leave the state, and the receipt was to be left with Renton, who was doing business for Crooks, and who, it is probable, was expected to settle with Gordon, for the accounts mentioned in the receipt. It may have been thought convenient, therefore, to insert the name of Renton in the receipt, instead of the name of Turner. Besides Turner, there are four witnesses, who swear that Turner & Crooks had been carrying on business in partnership, and that Renton, in his life-time, admitted that Turner & Crooks were indebted to Gordon for money loaned, and that these accounts were placed in his hands, to provide for the payment of the lent money. This is substantially the same account that Turner himself gives of the transaction. There are two other witnesses, who testified that the accounts for which the receipt was given, were in the hand-writing of Turner, one of the members of the firm of Turner & Crooks. There is no pretence that there was more than one receipt given by Gordon; and although that expressed on its face to be given to Crooks and Renton, we think it established, beyond controversy, that it was, in fact, given for accounts due to Turner & Crooks, and to provide for the payment of a debt due from the firm to Gordon; and we see no reason to doubt the statement made by Turner, that he subsequently settled with Gordon; which settlement was approved by Crooks. That Turner, as one of the members of the firm to whom the accounts belonged, was authorized to make such settlement, and discharge the defendant, cannot be doubted, and as this does not appear to have been explained to the jury, it is probable that they supposed, as the receipt was given to Crooks and Renton, Turner, although interested in the subject matter, had no right further to interfere with it. The mistake was a natural one, and, we think, explains a verdict which would otherwise appear unaccountable. We are of opinion that a new trial should have been granted. Several other errors are assigned, but we do not think it necessary to investigate them. The judgment of the Circuit Court is reversed, with costs, and the cause remanded. Judgment reversed.